Broyles, C. J.
The defendant was convicted of the offense of operating, while intoxicated, an automobile on a "public highway. The evidence authorized the verdict; and none of the special grounds of the motion for new trial shows cause for a reversal of the judgment overruling the motion. In this decision we have not considered the note of the trial judge to the bill of exceptions. The note is not incorporated in the certificate to the bill of exceptions, but appears on a separate paper and apparently was written after the certification of the bill of exceptions. It is well settled that where a judge has certified a bill of exceptions he has *908no further jurisdiction over the case. Any note to a bill of exceptions should be made before the bill is certified.

Judgment affirmed.


MacIntyre and Querry, JJ., concur.